DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,195,651 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Claim 28 is rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
During the original prosecution of application 15/054,651 (which matured into the ‘651 patent), claims 1 and 2, which claimed a bag assembly for handling effluent from a hydroblasting operation, the bag comprising a throat opening configured to interface with the end of a vessel, a sidewall extending approximately longitudinally from the throat opening and a sleeve formed of a resilient material, located substantially circumferentially around the 
New claim 28 claims a containment bag assembly for handling effluent from a hydroblasting operation of a vessel comprising a containment bag body including a throat portion and a sleeve, a drain and claims that the sleeve is formed of a resilient material, is located circumferentially near the throat opening and is resistant to direct impingment by hydroblasting fluid and is located inboard of an outer wall of a sidewall and outboard of an inner sidewall of a reinforced polymer sheet such that the sleeve is sandwiched between opposing layers of the reinforced polymer sheet. Thus applicant has modified the claim (comparing claim 28 to claim 8) by elimination of the anti-static means. Claim 28 is broader than claim 8, in that it eliminates the anti-static means. The anti-static means were added to claim 1 to overcome a rejection during the original prosecution, which led to the allowance of the ‘651 patent. Thus, the first two prongs of the recapture test found in MPEP 1412.02(II) have clearly been met. For the third prong, a determination as to whether the claims have been materially narrowed in other aspects to avoid recapture. In section 1412.02(III)(B)(1), the MPEP states that there is recapture when reissue claims entirely omit surrender generating limitation(s) and are narrower in unrelated aspects. Similar changes (the sleeve being anti-static) were made to claim 14 (which became claim 11 of the patent) in the July 16, 2018 amendment. Applicant further argued in the 
It is noted that the first error of the error statement that claim 16 omits the sleeve element is acceptable. Only one valid error being corrected is required for an acceptable reissue declaration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closed end formed by a single seam that is formed in a single line affixing sides of the containment bag together of claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant has amended figure 3, but the change is confusing. Initially, the amended figure is not marked as “amended” or as a replacement sheet. The figure now shows a dotted line extending past the end of the bag. Column 3 of the patent (which is the support for the claim) states, “Closed end 306 preferably is a single seam in bag 100 formed by pinching the bag material from its circular cross sectional shape to a single line and affixing the sides by a conventional means.” If 306 in the figure is a closed end, how can a dotted line past the end be a seam in the fabric that ends at 306? 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,781,475 to LaFleur in view of US Patent No. 3,896,991 to Kozlowski et al.
LaFleur discloses a bag assembly comprising a containment bag (10) having a throat opening (20) (which meets the structure implied by the recitation “configured to interface with an end of a vessel”), a sidewall (12) extending approximately longitudinally from the throat opening, and a sleeve (16) forming an impingement-resisting portion that is: (i) formed of a resilient material (Figs. 2 and 4), (ii) located substantially circumferentially around the containment bag near the throat opening (Fig. 3), and may be formed from 6.25 ounces per square yard of circular woven polypropylene (column 3, lines 15-59), which meets the structure implied by the language “configured to resist impingement by hydroblasting fluid directly from a hydroblasting wand”. LaFleur further discloses a drain (20) in the bag configured to enable draining the containment bag. Figures 1 and 6 show the bag retaining a cross sectional shape of a vessel. LaFleur’s bag is made from a coated membrane. Kozlowski shows a flexible bag made from “a .

Allowable Subject Matter
Claims 1-27 are allowed as they claim that the bag is anti-static, which was added to the claims during the original prosecution, as this feature is not found in the prior art.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993